El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En 24 de julio de 1918 este tribunal dictó una sentencia *407en este mismo litigio por la que se revocaba la sentencia dictada por la corte inferior y devolvían las actuaciones a esa corte con la opinión de este tribunal que sirvió de fun-damento a nuestra sentencia. En esa opinión dijimos que .era de revocarse la sentencia y devolverse el caso para ul-teriores procedimientos.
Posteriormente en la corte inferior el día 7 de agosto de 1918 fué radicada una moción para enmendar, acompa-ñada de una demanda enmendada. La exposición del caso' muestra que la demandada solo acusó recibo de la demanda ■enmendada. ■ En seis de septiembre de 1918 compareció la demandada y solicitó que se dictara sentencia. En 10 de marzo, 1919, y al parecer no resolviendo la moción para en-mendar la demanda, la corte por medio de una orden eliminó la demanda enmendada haciendo constar en dicha orden que la demandante había presentado una demanda enmendada; que después de presentada una contestación o excepción pre-via no cabía radicarse una demanda enmendada si no se obtiene previo permiso ele la corte y que tal permiso para hacer enmiendas no había sido solicitado ni concedido. La corte evidentemente no tenía conocimiento del hecho de ha-ber sido radicada una moción sobre enmiendas y los autos no muestran que una copia de la moción misma había sido notificada a la demandada si bien el demandante dice que la referida moción fué de tal modo notificada. En abril de 1919 la corte, en una razonada opinión, después de analizar los procedimientos dijo entre otras cosas que la corte no podría abrir de nuevo el juicio para oir más pruebas y por tanto que se registrara sentencia a favor de la demandada, la cual fué dictada y registrada en abril 7 de 1919. „
Sostienen los apelantes en su alegato, aunque no enten-demos por qué, que no se presentó ninguna moción de re-consideración, pero creemos que eso es precisamente lo que los apelantes debieron haber solicitado. Debió haberse dado a la corte una oportunidad para considerar la cuestión de si debía o no permitirse hacer la enmienda, cosa que según *408creemos era lo único que podían hacer lo.s demandantes, da-das las condiciones de los autos. De no haber una moción para enmendar ante ella, una corte necesariamente se sen-tiría bajo las mismas circunstancias .corno que no había otro recurso que dictar sentencia a favor ele la demandada. En la sentencia de la corte se dice que las partes están ante ella •debido a la moción presentada por la demandada. De los autos no aparece que la moción para enmendar fué debida-mente notificada. Esta sería una razón pro forma para con-firmar la sentencia de la corte inferior.
Los apelantes sostienen que al ser devuelto un caso, como éste, siempre es para ulteriores procedimientos, pero las au-toridades están algo en conflicto sobre.la cuestión con la ten-dencia en favor de que la corte inferior debe tener cierta discreción. Ex parte French, 91 U. S. 423; Ex parte Zeller et al. v. Switzer, 91 U. S. 487; In re Sandford Fork and Tool Company, 161 U. S. 256; 4 C. J. 1228; 4 C. J. 1227. Estas citas y nuestra misma experiencia nos convencen de que la devolución de las actuaciones no significa necesariamente que el caso vuelva a abrirse nuevamente. .
Alegan también los apelantes con numerosas citas que la práctica casi invariable de este tribunal es dictar sentencia aquí, a no ser que la corte crea que deban tener lugar ulte-riores procedimientos. Encontramos suficientes autoridades al efecto de que la corte de apelación al ser apelado nueva-mente un caso puede siempre interpretar su propia decisión. In re Sandford Fork and Tool Company, supra, y sus citas en las notas de Roses, tomo 17 pág. 406.
Cuando devolvimos el caso fué simplemente porque de momento estábamos algo dudosos respecto a si debía o po-día hacerse' alguna cosa en la corte inferior. Los antece-dentes que tenemos ante nuestra consideración nos conven-cen ele esto. Estamos ahora, no obstante, satisfechos en vista del análisis hecho por la corte inferior, de que aun cuando se hubiera presentado debidamente a dicha corte una mo-ción para hacer enmiendas debió la corte haber ejercitado *409su discreción. parg, negarla. Resulta que el único fundamento en que basó originalmente la corte su sentencia fue la ale-gada indebida velocidad del carro eléctrico y no se demos-tró en el juicio que el sitio en que el accidente ocurrió era peligroso, y en que no se probó ninguna negligencia en este sentido o en cuanto a cualquiera de las demás alegaciones de la demanda. Olavarría et al. v. Porto Rico Railway L. & Power Company, 26 D. P. R. 645. Los apelantes se equivo-can al decir que uno de los fundamentos de nuestra senten-cia revocatoria fue que no se nos citó ninguna jurisprudencia acercs.de que constituía negligencia el correr un carro a gran velocidad en un sitio peligroso. La opinión supra muestra lo contrario. Según aparece del análisis que hizo la corte inferior, en la demanda se alegaban varias causas de negli-gencia ninguna de las cuales fué probada.
Por estas razones la sentencia apelada debe ser confir-mada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente 'Hernández y Aso-ciados del Toro, Aldrey y Hutchison.